

EXHIBIT 10.40.1


AMENDMENT NO. 1 TO THE AMENDED AND RESTATED LICENSE AGREEMENT FOR RECOMBINANT
VESICULAR STOMATITIS VIRUS VACCINES FOR VIRAL HEMORRHAGIC FEVERS


between:
HER MAJESTY THE QUEEN IN RIGHT OF CANADA,
as represented by the Minister of Health,
acting through the Public Health Agency of Canada


(“Canada”)


AND:
BIOPROTECTION SYSTEMS CORPORATION,
a company incorporated as a subchapter C corporation
under the laws of Delaware, having its registered office at
Iowa State University Research Park,
2901 South Loop Drive, Suite 3360, Ames, Iowa, USA 50010


(“Company”)






WHEREAS Canada and the Company are party to that certain “Amended and Restated
License Agreement for Recombinant Vesicular Stomatitis Virus Vaccines for Viral
Hemorrhagic Fevers” dated December 5, 2017 (hereinafter the “License
Agreement”);
WHEREAS the Company has requested an amendment to the License Agreement to
expand the Field of Use to include the Development and use of the Licensed
Rights with injectable products in the field of prevention and prophylaxis
against and treatment of Ebola (Zaire) in endangered gorilla populations in the
Democratic Republic of the Congo (“DRC”), on a non-exclusive and royalty-free
basis;
AND WHEREAS Canada is willing to accept the Company’s request to amend the
License Agreement for this specific purpose on the terms and conditions set out
in this Amendment No.1 (hereinafter the “Amendment”) to the License Agreement.
NOW THEREFORE, the Parties hereby agree as follows:
 











--------------------------------------------------------------------------------



1.Definitions. Terms defined in this Amendment have the meanings assigned to
them herein. Capitalized terms used in this Amendment without definition have
the meanings assigned to them in the License Agreement.


2.Amendments.


a.The License Agreement’s Introduction section is hereby amended to add the
following after clause G. i) (b):


and (c) a non-exclusive, worldwide, revocable and royalty free license to make,
use, improve and Develop and Commercialize the technology in the field of
prevention and prophylaxis against and treatment of Ebola (Zaire), a VHF virus,
in endangered gorilla populations as identified by the Mountain Gorilla
Veterinary Project (MGVP), whether before or after exposure;


b.The definition of “Field of Use” in the License Agreement is hereby amended to
add the following after clause 1.8 (ii):


; and (iii) the application and use of the Licensed Rights to injectable
products to be sold or donated by the Company, or its Affiliates or
sub-licensees, to the MGVP and the Gorilla Rehabilitation and Conservation
Education Center (GRACE) Sanctuary for use in the field of prevention and
prophylaxis against and treatment of Ebola (Zaire), a VHF virus, in gorillas
which inhabit any of (a) the GRACE Sanctuary, (b) Senkwekwe Sanctuary, (c)
Virunga National Park, or (d) Kahuzi Biega National Park, all within the
Democratic Republic of the Congo (the “Ebola (Zaire) Gorilla Field of Use”),


For greater certainty, the remainder of clause 1.8 that reads: “and for no other
purposes whatsoever.” remains unchanged and in full effect.


c.The License Agreement is hereby amended to add the following after clause 2.1
(b):


, and (c) a personal, non-exclusive, worldwide, revocable and royalty-free
license for Development and Commercialization in the Ebola (Zaire) Gorilla Field
of Use.
For greater certainty, the remainder of clause 2.1 (b) remains unchanged and in
full effect.




3.The License Agreement is hereby amended to add the following after clause
5.2.3:


5.2.4 For greater certainty, no amounts shall be owed to Canada under this
paragraph 5.2 with respect to Sales of Licensed Products sold or donated by the
Company, its Affiliates or sub-licensees to the MGVP and GRACE in the Ebola
(Zaire) Gorilla Field of Use.




4.Continuation of the License Agreement. Except for the amendments made in this
Amendment, the License Agreement remains unchanged and in full effect.


5.Effective Date of Amendment. This Amendment shall come into force and effect
on the date the last signature is affixed hereto by the duly authorized
representatives of the Parties.












--------------------------------------------------------------------------------



IN WITNESS WHEREOF the Parties have executed this Amendment on the date(s) set
out below by the hands of their duly authorized representatives.
FOR HER MAJESTY THE QUEEN IN RIGHT OF CANADA:



/s/ Matthew W. Gilmour /s/ Dorothea Blandford Signature SignatureScientific
DirectorDorothea BlandfordName and Title Name of Witness December 21,
2018December 21, 2018Date Date





FOR BIOPROTECTION SYSTEMS CORPORATION:



/s/ Carl Langren /s/ Bradley Powers Signature SignatureChief Financial
OfficerBradley PowersName and Title Name of Witness December 27, 2018January 2,
2019Date Date



I have authority to bind the corporation



